Citation Nr: 0829984	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.	Entitlement to service connection for diabetes mellitus, 
as due to exposure to Agent Orange.

2.	Entitlement to service connection for erectile 
dysfunction, as due to diabetes mellitus.

3.	Entitlement to service connection for an irregular 
heartbeat, as due to diabetes mellitus.

4.	Entitlement to service connection for hypertension, as 
due to diabetes mellitus.

5.	Entitlement to service connection for glaucoma, as due 
to diabetes mellitus.

6.	Entitlement to service connection for depressive and 
anxiety disorders, not otherwise specified (NOS), and 
social phobia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

As to the veteran's claim for service connection for a 
nervous disorder, the Board notes that, in April 2001, he 
filed a claim for service connection for a nervous disorder 
and later that year reported hospitalization for an "extreme 
anxiety disorder" in 1974.  In an unappealed October 2002 
rating decision the RO denied service connection for a 
nervous disorder.  The veteran was notified of the RO's 
determination and his appellate rights and did not appeal.  
That decision is final.  

In October 2005, the veteran claimed to have severe anxiety 
caused by his diabetes and, in January 2006, he reported 
treatment for depression, social anxiety, and fear.  A claim 
for one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently 
because they rest on distinct factual bases.  See Boggs v. 
Peake, 520 F.3d. 1330 (Fed.Cir. 2008); Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  In the instant case, the 
veteran's claim was previously denied because it was not 
shown to be incurred or caused by service (there was no 
current diagnosis of a nervous disorder).  However, the 
records submitted since this denial reflect diagnoses of a 
depressive disorder, NOS, an anxiety disorder, NOS, and 
social phobia.  Because, these two claims involve two 
distinctly different diagnoses, they rest on different, 
distinct factual bases and must be considered independently.  
Id.  Thus, to afford the veteran the broadest scope of due 
process, a de novo review, without regard to finality, is 
warranted, and the issue on appeal is as noted on the title 
page.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran 
currently has diabetes mellitus.

2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
erectile dysfunction related to a service-connected 
disability, including as due to any claimed diabetes 
mellitus.

3.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has an 
irregular heartbeat related to a service-connected 
disability, including as due to any claimed diabetes 
mellitus.

4.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
hypertension related to a service-connected disability, 
including as due to any claimed diabetes mellitus.

5.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
glaucoma related to a service-connected disability, 
including as due to any claimed diabetes mellitus.

6.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed depressive disorder, NOS, anxiety disorder, 
NOS, social phobia, is related to the veteran's military 
service including a service-connected disability, and 
including as to due to any claimed diabetes mellitus.

7.	Currently there are no disabilities for which service 
connection has been established.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred or aggravated during 
the veteran's active service nor may it be presumed to 
be incurred in service or be due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5103-5103A, 5107 (West 2002 & Sup. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.	Erectile dysfunction was not caused or aggravated by a 
service-connected disability including diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1997).

3.	An irregular heartbeat was not caused or aggravated by a 
service-connected disability including diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1997).

4.	Hypertension was not caused or aggravated by a service-
connected disability including diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1997).

5.	Glaucoma was not caused or aggravated by a service-
connected disability including diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1997).

6.	Depressive and anxiety disorders, NOS, and social 
phobia, were not incurred or aggravated during the 
veteran's active military service, and were not caused 
or aggravated by a service-connected disability 
including diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. 

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess.  Furthermore, as the 
appellant's claims for service connection are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

In October 2005, and January and February 2006 letters, 
issued prior to the July 2006 rating decision on appeal, the 
RO informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that the RO 
obtained private treatment records identified by the veteran 
and records associated with his apparent 2002 application for 
Social Security Administration (SSA) disability benefits.  A 
SSA record dated in part in September 2002 indicates that he 
was disabled due to orthopedic disorders and hearing loss.  
Another record obtained by the RO indicates that the veteran 
received Social Security Supplemental Income (SSI) since 
March 2003.  In a March 2006 signed statement, the veteran 
said he had no more evidence to submit in support of his 
claims.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Factual Background and Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2007).  In the context of claims for secondary service 
connection, there must be medical evidence showing an 
etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the 
other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  
Secondary service connection may also be warranted for a non- 
service-connected disability when that disability is 
aggravated by a service- connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A. Service Connection for Diabetes Mellitus as Due to 
Exposure to Agent Orange

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability of diabetes mellitus.  The specific 
statute pertaining to claimed exposure to Agent Orange is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto 
previously provided that, if a veteran who served on active 
duty in Vietnam during the Vietnam era developed one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein include respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service medical records 
indicate that he served in Vietnam during the requisite 
period.  Therefore, the veteran is presumptively exposed to 
Agent Orange.

The veteran argues that he has diabetes mellitus as a result 
of exposure to Agent Orange in Vietnam.  

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, diabetes mellitus.

Post service, VA and non-VA medical records and examination 
reports, dated from 1974 to 2006, reflect that on May 1, 2003 
private laboratory test results show that the veteran had an 
elevated blood glucose level of 116 that was considered high.  
In a May 2003 office record, G.F., M.D., reported that the 
veteran had hyperglycemia and was "most likely diabetic", 
for which a 3 hour glucose tolerance test (GTT) was ordered.  
Then, on June 10, 2003, Dr. G.F. reported that the veteran 
had hyperglycemia with a family history of diabetes, but 
results of a 3 hour GTT "[were] not diagnostic at this time 
for diabetes".  The veteran was advised to go on a low 
carbohydrate diet and exercise.  

Private hospital records indicate that the veteran was 
hospitalized in August 2003 for complaints of chest 
tightness.  Laboratory test results at that time indicate 
that his blood glucose level was 114 on August 5th and 100 on 
August 6th, with a reference range of 84 to 128.  

A September 2003 private ophthalmology record indicates that 
the veteran had borderline diabetes mellitus.

Private laboratory test results in April 2004 show that the 
veteran had a blood glucose level of 108, with a normal 
reference range between 61 and 110.

In a March 2005 letter, SSA advised the veteran that he was 
entitled to monthly disability benefits.  In a handwritten 
note on it, he said that he was found unemployable since 
October 2003 due to orthopedic problems, high blood pressure 
due to diabetes, orthopedic problems, and hearing loss.

According to June 2005 private laboratory test results, the 
veteran's blood glucose level was 111 and, in August 2005, it 
was 112, that was considered high (the reference range was 
from 61 to 110).  Also in August 2005, the laboratory test 
results show that the veteran's hemoglobin A1C was 6.4 (less 
than 6 was non-diabetic and 6-7 range was near normal 
glycemia).

In September 2005, Dr. G.F. submitted a signed "Physician's 
Statement for Diabetes" on which he checked that the veteran 
was diagnosed with diabetes mellitus, type II, manageable by 
restricted diet only.  He did not explain the basis for his 
diagnosis.

A December 2005 private ophthalmology record includes a 
clinical impression of diabetes mellitus.

In June 2006, the veteran underwent a VA examination 
regarding his claim.  According to the examination report, 
the examiner reviewed the veteran's medical records, 
including the private laboratory test results noted above.  
The veteran gave a history of being diagnosed with diabetes 
approximately three years earlier that he controlled with 
diet and exercise.  He said his fasting blood sugars ran 
between 115 and 140 and were tested in his physician's 
office.  (The examiner was unable to find evidence of the 
elevated blood glucoses in the record.)  The examiner 
performed a clinical examination and ordered additional 
laboratory tests that showed essentially normal results.  It 
was also noted that the veteran's hemoglobin A1C was 6.4 that 
was within normal limits of 0 to 6.5.  The pertinent 
diagnosis was that the veteran did not meet the criteria for 
diabetes mellitus at that time.  According to the VA 
examiner, the veteran had a blood glucose of 237 on a glucose 
tolerance test (the GTT in May 2003), but the examiner said 
that the results could not be relied upon if a person was 
inadequately prepared.  The VA examiner further noted that 
the veteran did not have two random glucoses over 200 nor did 
he have two fasting glucoses of 126 or over.

According to November 2006 private laboratory test results, 
the veteran's blood glucose level was 113 and, in December 
2006, it was 114, noted as high (the reference range was 70 
to 100).  In both November and December 2006, his hemoglobin 
A1C was 6.2, reflecting near normal glycemia level. 

The veteran has contended that service connection should be 
granted for diabetes mellitus.  The record demonstrates that 
no diabetes mellitus was found in service or on separation 
from service.  Moreover, in VA and non VA medical records and 
in examinations after the veteran's separation from service, 
there was no clinical showing that the veteran had diabetes 
mellitus.  While, in May 2003, Dr. G.F. speculated that the 
veteran was "most likely diabetic", in June 2003, Dr. G.F. 
said that results of a 3 hour GTT were "not diagnostic at 
this time for diabetes" and, in September 2003, another 
physician noted only borderline diabetes mellitus.  Although, 
in the September 2005 physician's statement, Dr. G.F. said 
that the veteran had diabetes mellitus, he did not provide 
either a rationale or laboratory test findings to support 
that diagnosis.  Moreover, in June 2006, a VA examiner 
reviewed the veteran's medical records and current laboratory 
test results, performed a clinical examination, and concluded 
that the veteran did not currently have diabetes mellitus.  
The examiner explained that the veteran did not have two 
random glucoses over 200 or two fasting glucoses of 126 or 
over.  Additionally, although the November and December 2006 
private laboratory test findings show elevated glucose levels 
of 114 and 113, respectively, reported as high, such findings 
are not still indicative of the levels noted by the VA 
examiner as diagnostic of diabetes mellitus.  Furthermore, 
the veteran has submitted no evidence to show that he 
currently has diabetes mellitus.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has diabetes mellitus has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.

B. Service Connection for Depressive and Anxiety Disorders, 
NOS, and Social Phobia, including as Due to Diabetes Mellitus

The veteran has claimed that he experienced severe anxiety 
since he returned from Vietnam, and believes it was caused by 
his diagnosed diabetes mellitus (noted in an October 2005 
written statement).  In January 2006, he said he was treated 
for depression, social anxiety, and fear, that he believed 
was due to his diabetes.  In December 2006, the veteran 
maintained that he had a nervous disorder since returning 
from Vietnam and believed his shakiness and nervous problems 
occurred due to erratic blood sugar levels due to diabetes 
mellitus.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder of any 
kind.  When examined in March 1970, prior to separation, a 
psychiatric abnormality was not noted.

Post service, VA and non-VA medical records and examination 
reports, dated from 1974 to 2006, indicate that, in June 
1974, the veteran was privately hospitalized after 
experiencing some episodes of not well being, nervous, upset, 
and feeling that something was going to happen to him, that 
worsened his general condition.  It was noted that he seemed 
very nervous and upset.  It was further noted that he was 
drinking heavily on weekends and was always upset after 
drinking.  Clinical records were essentially negative for a 
diagnosed disorder.  

Private medical records from S.R., M.D., dated from September 
2003 to November 2005, include diagnoses of anxiety disorder, 
NOS, depressive disorder, NOS, social phobia, and a history 
of alcohol abuse.  

In April 2004, Dr. G.F. noted that the veteran had 
anxiety/depression that was long-standing "in light of his 
mother and sister".  

The veteran has contended that service connection should be 
granted for anxiety and depressive disorders, NOS, and social 
phobia.  Although the evidence shows that the veteran 
currently has anxiety and depressive disorders, NOS, and 
social phobia, no competent medical evidence has been 
submitted to show that these disabilities are related to 
service or any incident thereof, or to a service-connected 
disability.  On the other hand, the record reflects that a 
psychiatric abnormality was not noted on separation from 
service and the first post service evidence of record of 
anxiety and depressive disorders, NOS, and social phobia, is 
from 2003, more than 23 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's anxiety and depressive 
disorders, NOS, and social phobia, to service or any incident 
of service has been presented.

The veteran has also argued that he experiences anxiety and 
depressive disorders, NOS, and social phobia, due to diabetes 
mellitus that he attributes to his military service.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. at 439.

For the reasons explained above, the veteran is not service-
connected for diabetes mellitus.  Therefore, entitlement to 
secondary service connection for anxiety and depressive 
disorders, NOS, and social phobia caused by diabetes 
mellitus, must also be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 

C. Service Connection for an Irregular Heartbeat, 
Hypertension, Glaucoma, and Erectile Dysfunction as Due to 
Diabetes Mellitus

The veteran maintains that he has an irregular heartbeat, 
hypertension, glaucoma, and erectile dysfunction as due to 
diabetes mellitus as noted in his September 2005 and January 
2006 written statements.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. at 439.

For the reasons explained above, the veteran is not service 
connected for diabetes mellitus.  Therefore, entitlement to 
secondary service connection for irregular heartbeat, 
hypertension, glaucoma, and erectile dysfunction caused by 
diabetes mellitus, must also be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. at 430. 

G. All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed erectile dysfunction, irregular 
heartbeat, hypertension, and glaucoma, as due to diabetes 
mellitus, and depressive and anxiety disorders, NOS, and 
social phobia.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed erectile dysfunction, irregular heartbeat, 
hypertension, glaucoma, as due to diabetes mellitus, and 
depressive and anxiety disorders, NOS, and social phobia.  
The preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
erectile dysfunction, irregular heartbeat, hypertension, and 
glaucoma, as due to diabetes mellitus, and depressive and 
anxiety disorders, NOS, and social phobia.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
erectile dysfunction, irregular heartbeat, hypertension, and 
glaucoma, as due to diabetes mellitus, and depressive and 
anxiety disorders, NOS, and social phobia, is not warranted.







(CONTINUED ON NEXT PAGE)






ORDER

Service connection for diabetes mellitus as due to exposure 
to Agent Orange is denied.

Service connection for erectile dysfunction as due to 
diabetes mellitus is denied.

Service connection for an irregular heartbeat as due to 
diabetes mellitus is denied.

Service connection for hypertension as due to diabetes 
mellitus is denied.

Service connection for glaucoma as due to diabetes mellitus 
is denied.

Service connection for depressive and anxiety disorders, NOS, 
and social phobia, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


